This is an appeal by the prosecutor from a judgment of the Supreme Court affirming on certiorari the dismissal of the appellant from the police force of the city of Summit, and it is urged, among other reasons for reversal, that the court did not "determine the disputed questions of fact" involved in the dismissal as required by the amendment to the Certiorari act, chapter 47 of the laws of 1907, page 95, but contented itself with declaring that "if there was any testimony before the board which tends to sustain the finding, then according to the settled rule, the finding will not be disturbed."
The reason is not well founded. Conceding that the quoted portion of the opinion is an inaccurate statement of the law, it is, nevertheless, clear that, notwithstanding this erroneous generalization, the Supreme Court did "determine the disputed questions of fact."
As to the remaining questions argued, we are satisfied with the views expressed in the Supreme Court opinion, and the judgment is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, BLACK, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 12.
For reversal — None. *Page 572